department of the treasury internal_revenue_service te_ge eo examinations mc dal os commerce st dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name org address date xx date address address form number tax_year ended taxpayer_identification_number person to contact employee identification_number contact telephone number phone fax in reply refer to te_ge review staff dear 'rhis is a final adverse determination_letter as to your exempt status under sec_501 c of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx our adverse determination was made for the following reasons organizations described in lr c sec_501 and exempt under sec_501 a must be organized and operated exclusively for exempt purposes you have failed to demonstrate that you are operated exclusively for exempt purposes since your organization has been inactive and has failed to conduct any activity in furtherance of a charitable purpose based upon these reasons we are retroactively revoking your sec_501 tax exempt status effective for all years beginning on or after july 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to ftle federal_income_tax returns on form_1120 u s_corporation income_tax return for the years ended june 20xx and for all years thereafter with the appropriate service_center immediately and by the due_date of form_1120 for all subsequent years proccssmg of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be flied under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of coh unbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer a dvocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer i dvocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations internal_revenue_service department of the treasury taxpayer_identification_number form tax_year s ended person to contacuid number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_50j c of the internal_revenue_code code is necessary fyou accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and prol11ptly the enclosed publication the examination process and publication exempt_organizations appeal procedures or unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to yoll based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district ofcolu111bia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with section c of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper hand iing you may call toll-free j-877-777-4778 and ask for taxpayer_advocate assistance i f you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886a n arne of taxpayer org derartment of the treasury rntc rnai rcvc 1ue sen'ice ex lanation of items ibit year period ended 20xx legend org chapter zation name xx - date cen-org - cen-org chapter issue should the sec_501 tax exempt status oforg be revoked because it is not operated exclusively for tax exempt purposes facts the org the organization was created under the group exemption of cen-org the central organization the organization is exempt as described in sec_501 and sec_509 the status code date of the organization is april 20xx there are no organizing documents specifically created for the chapter this chapter adopted the central organizations documents which includes information about the practices of the subsidiary associations the organization has no assets and was never active the organization never filed form_990 but was included on the central organization's return for 20xx and 20xx in an attached schedule that stated that the organization had no activity during the year 20xx there would have been no requirement for the organization to file since there was no revenue the pension_protection_act ppa of20xx changed the filing requirement for supporting organizations that had transactions occulting after july 20xx sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to chi ldren or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which doe sec_110t participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation section dollar_figure i c -1 c l provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it is the position of the service that alumni associations generally are not rev_rul organized and operated exclusively for educational_purposes within the meaning of sec_50 i c of the code except in those cases where the association is controlled by or operated as form 886-a rev department of the treasury internal_revenue_service page -1 form 886a name of taxpayer oro dcpartrrc'nt nt' thl treasury internal_revenue_service ex lanation of items ibit year period ended 20xx an integral part of an educational_institution or otherwise shows a substantial integration with such an institution revrul_56_486 c b an alumni association formed at the instigation of university officials was incorporated for the purpose of fostering a spirit of loyalty and fraternity among the graduates and former students of the university and to effect united action in promoting the general welfare of the university as an educational_institution the financial affairs of the association are under the direct control of the administrative officers of the university held since the association is organized primarily for the purpose of promoting the welfare of the university with which it is affiliated is operated as an integral part of it and is subject_to the control of the university as to its policies and destination of funds it qualifies for exemption from federal_income_tax under sec_50 i c of the internal_revenue_code of as a corporation organized and operated exclusively for educational_purposes sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 relationship_test under sec_509 b disqualified_person control test under sec_509 overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons organizational and operational tests the organization is not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv an organization's governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly_supported_organization s moreover the operational_test set forth in sec_1_509_a_-4 is not satisfied a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly suppolied organizations s as was discussed under the primary issue above the organization has not been active and is not operated exclusively for the benefit of the publicly supported organizations the operational_test requires the organization to exclusively engage in activities that benefit specified publicly supported organizations form 886-acrcv department of the treasury - internal_revenue_service page -2 i epartment of the trea ury - i nternal revenue sen-icc explanation of i terns schedule no or exhibit year period ended 6j30j20xx form 886a n arne of taxpayer org relationship_test as set fortb in sec_1 s09 a -4 f there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members oftbe governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations ie that contro i or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization in the present case the facts indicate tbat there was no substantial control or direction over the policies or activities of the organization by the publicly_supported_organization the third and final relationship possible for section s09 a organizations is the operated in connection with relationship which requires that the supporting_organization be responsive to the needs or demands of the publicly_supported_organization and constitute an integral part of or maintain a significant involvement in the affairs of the publicly_supported_organization this relationship is satisfied where the supporting_organization meets both the responsiveness and integral part tests the integral part test has not been met in this case while the responsiveness test guarantees that the publicly_supported_organization can influence the activities of the supporting_organization the integral part test ensures that the publicly_supported_organization will be motivated to attend to the operations of the supporting_organization the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in tum dependent upon the supporting_organization for the type of support which it provides sec_1 s09 a i i in order to meet the integral part test either sec_1 i ii or iii must be satisfied sec_1 s09 a -4 i ii provides that the activities engaged in for or on behalf of the publicly supported organizations must be activities to perform the functions of or to carry out the form 886-acrcv 4-g8 department of the treasury - internal_revenue_service page -3 form 886a name of taxpayer org l cpar mcnt of th 'j'rca li1'y i mcrnal r vcl1u service ex lanation of i terns schedule no or exhibit year period ended 20xx purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves thus this part of the integral part test applies in those situations in which the supporting_organization actually engages in activities which benefit the publicly supported organizations as opposed to simply making grants to the publicly supported organizations the organization does not meet this test because it does not perform any activities for or on behalf of the publicly supported organizations the organization is not active income_tax regulations sec_1 a -40 regarding control by disqualified persons provides a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations taxpayer's position taxpayer did not respond to proposed revocation report government's position the ire so c tax exempt status of the org should be revoked because it is not organized or operated exclusively for tax exempt purposes in order to be exempt as an organization described in section sol c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt reg l sol c -1 a l the facts show that the organization is not active and does not have organizing documents the organization has not been active since it received it's ein in 20xx accordingly there is no indication that the organization is being operated for an exempt_purpose and the exempt status of the organization should be revoked form 886-a rcv department of the treasury - internal_revenue_service page -4
